DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(a), 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. FA 16/10441 filed on 10/27/16, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Instant claims 14-26 do not appear to enjoy priority to ‘441.  See page 6 of the International Examination Report for the parent application PCT/FR2017/052976.  More Lockwood v. American Airlines Inc., 41 USPQ2d 1961, 1966 (CAFC 1997).  Therefore, it is possible that the priority is not valid, as the bispecific siRNAs according to claim 1 of the present application are not disclosed in the application FA 16/10441, which mentions bispecific siRNAs, but not in combination with the siRNAs of SEQ ID NO. 1-4.

The report on patentability of the IPEA or ISA has been considered by the examiner. 

Claim Objections
Claims 16 and 25 are objected to because of the following informalities:  
Claim 16 has two commas on line 6.  The comma at the end of the claim 25 should be replaced with a period since there appears to not additional limitations after the comma.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cancer, does not reasonably provide enablement for preventing cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claimed invention embraces treating and/or preventing cancer in a subject comprising administering to the subject at least one bispecific siRNA and a therapy resulting in DNA damage or preventing its repair.  Treating and preventing cancer in a subject is not considered enabled by the skilled artisan because the methods are distinct and require a different subject.  If the subject already has cancer then preventing the cancer is not enabled, but treatment could be enabled if the subject has cancer. 

At the time of the effective filing date, these siRNA and therapies recited in the claims appear to be known in the prior art.  In addition, treating cancer using siRNA and therapies was considered enabled.  However, preventing cancer was not considered enabled in the prior art and it was not routine to use siRNA or these therapies to prevent cancer in a subject.  
The applicants disclose using the method to treat cancer, but does not appear to provide a working example of using the siRNA and the therapy to prevent cancer in a subject.  While it is acknowledged that the applicants are not required to provide a working example to enable the claimed invention (See MPEP 2164.02), this is not the case here because it was not routine to practice the claimed method without an undue amount of experimentation.  The prior art of record does not disclose that it was routine for the skilled artisan to prevent cancer in a subject.  The skilled artisan would look to the specification for how to carry out the claimed method and would not find any teachings to enable the claimed method.  The skilled artisan cannot reasonably extrapolate from the working examples that enabled treating cancer to preventing cancer in a subject.  A subject that has cancer is expressing androgen-receptor mRNA and H2AX mRNA at a certain level.  Neither the prior art of record nor the instant disclosure teach what expression level of these two mRNAs is required for the skilled artisan to determine that the subject should be administered the siRNA and the therapy.  

Furthermore, other than contemplating the preventing method, the specification of the application does not disclose how to use the full scope of the claimed invention without an undue amount of experimentation.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of experimentation for one of skill in the art to practice the full scope of the claimed invention.   




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims, the phrase "in particular" renders the claims 16 and 18-21, indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 14, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 15-26 are rejected because they are dependent on claim 14.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 16-18 and 20 recite the broad recitations, and the claims also recite which is the narrower statement of the range/limitation.  Claim 16 recites generic agents then more specific agents for each agent listed.  Claim 17 recites generic cancers then more specific cancers in the same claim.  Claim 18 embraces generic routes of administration then more specific routes.  Claim 20 recites buffer specific at acidic pH, the more specific conditions for the acidic pH.  The claims are considered indefinite because there is a 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 14-18 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Harel-Bellan et al. (US 7,371,735).

‘735 teaches using a siRNA comprising SEQ ID NOs: 1 and 2 to treat prostate cancer in a subject (See SEQ ID NOs: 15 and 16).  See columns 3-6, 9, 14-25, and 87-88.  The siRNA can be RNA/RNA or DNA/RNA or modified nucleotides.  The siRNA can be combined with another cancer therapy (chemotherapy, radiotherapy, surgery, and immunotherapy).  A vector can be used to deliver the siRNA.  The siRNA can be coupled to promote or enable penetration, targeting or addressing into cells.
With respect to the limitation ‘bispecific siRNA’ in claim 1’, Figure 2 of the as-filed specification shows that a siRNA comprising SEQ ID NOs: 1 and 2 have sequences that hybridize to AR and H2AX.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date, to use siRNA comprising SEQ ID NOs: 1 and 2 combined with another cancer therapy, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to observe an additive effect when treating prostate cancer in the subject.  A person of ordinary skill in the art would have been motivated to use radiotherapy and/or chemotherapy with the siRNA since both therapies successfully treat cancer.  ‘735 teaches that prostate cancer be treated with the siRNA.  A person of ordinary skill in the art would have been motivated to use intra-tumoral delivery to successfully deliver the siRNA to the prostate cancer cells.  A person of ordinary skill in the art would have been motivated to use the dose amounts in claim 21 to optimize the treatment method and In re Aller, 105 USPQ 233 at 235, “More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  Routine optimization is not considered inventive and no evidence has been presented that the selection of the specific modifications used were other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.  A person of ordinary skill in the art would have been motivated to use a vector or an addressing molecule to assist in delivery of the siRNA to cancer cells.  One of ordinary skill in the art would have been motivated to chemically modify the siRNA to increase the bioavailability of the siRNA in cancer cells.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harel-Bellan et al. (US 7,371,735) as applied to claims 14-18 and 21-26 above, and further in view of Yamada et al. (US 20180036409).
‘735 does not specifically teach the siRNA in a buffer solution at acidic pH.
However, at the time of the effective filing date, ‘409 teaches that pharmaceutical compositions comprising siRNA can have increased stability using a buffered solution at 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘735 taken with ‘409 to use a citrate buffer with the siRNA, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to increase the stability of siRNA in cancer cells in a subject.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 21, 24, 26, 27, 29-35 and 37 of copending Application No. 16/345,586 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace delivering a siRNA to treat cancer in a subject.  The siRNA in both set of claims are directed to the same siRNA.  See SEQ ID NOs: 1-8 in claim 27 and 29 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635